This is an action brought to recover damages against the defendant, an assessor of the town of Oxford, for illegally assessing the plaintiff for personal property in that town, he being at the time resident in the county of Oswego. All the questions involved in the case have been decided in The People
v. Supervisors of Chenango County (1 Kern., 563), except one, and that is, the defence of the statute of limitations. The assessment was made on the 24th of July, 1846, and the action commenced on the 24th day of July, 1852. Counting one day (the day the act complained of was done) exclusive and the other inclusive, the action was commenced within the period of six years. I entertain no doubt but that the day on which the assessment roll was signed, certified and delivered to the supervisor was the completion of the assessment which forms the ground of the action.
The judgment should be affirmed.